
	
		II
		111th CONGRESS
		1st Session
		S. 267
		IN THE SENATE OF THE UNITED STATES
		
			January 15, 2009
			Mrs. Murray (for herself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide funding for summer and year-round youth jobs
		  and training programs.
	
	
		1.Short titleThis Act may be cited as the
			 Summer and Year-Round Jobs for Youth
			 Stimulus Act of 2009.
		2.Summer and year-round
			 youth jobs
			(a)FindingsCongress
			 finds that—
				(1)a $1,000,000,000
			 investment in summer and year-round employment for youth, through the program
			 supported under this section, can create up to 1,000,000 jobs for economically
			 disadvantaged youth and stimulate local economies;
				(2)there is a
			 serious and growing need for employment opportunities for economically
			 disadvantaged youth (including young adults), as demonstrated by statistics
			 from the Bureau of Labor Statistics stating that, in December 2008—
					(A)the unemployment
			 rate increased to 7.2 percent, as compared to 4.9 percent in December
			 2007;
					(B)the unemployment
			 rate for 16- to 19-year-olds rose to 20.8 percent, as compared to 16.9 percent
			 in December 2007; and
					(C)the unemployment
			 rate for African-American 16- to 19-year-olds increased to 33.7 percent, as
			 compared to 28 percent in December 2007;
					(3)research from
			 Northwestern University has shown that every $1 a youth earns has an
			 accelerator effect of $3 on the local economy;
				(4)summer and
			 year-round jobs for youth help supplement the income of families living in
			 poverty;
				(5)summer and
			 year-round jobs for youth provide valuable work experience for economically
			 disadvantaged youth;
				(6)often, a summer
			 job provided under the Workforce Investment Act of 1998 is an economically
			 disadvantaged youth’s introduction to the world of work;
				(7)according to the
			 Center for Labor Market Studies at Northeastern University, early work
			 experience is a very powerful predictor of success and earnings in the labor
			 market, and early work experience raises earnings over a lifetime by 10 to 20
			 percent;
				(8)participation in
			 a youth jobs program can contribute to a reduction in criminal and high-risk
			 behavior for youth; and
				(9)(A)youth jobs programs
			 benefit both youth and communities when designed around principles that promote
			 mutually beneficial programs;
					(B)youth benefit from jobs that provide
			 them with work readiness skills and that help them make the connection between
			 responsibility on the job and success in adulthood; and
					(C)communities benefit when youth are
			 engaged productively, providing much-needed services that meet real community
			 needs.
					(b)DefinitionIn
			 this section, the term green-collar industries means industries
			 throughout the economy of the United States—
				(1)that promote
			 energy efficiency, energy conservation, and environmental protection, including
			 promoting renewable energy and clean technology;
				(2)that offer jobs
			 with substantial pay and benefits; and
				(3)that are
			 industries in which there is likely to be continued demand for workers.
				(c)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary of Labor for youth activities
			 under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.),
			 $1,000,000,000, which shall be available for the period of January 1, 2009
			 through December 31, 2010, under the conditions described in subsection
			 (d).
			(d)Conditions
				(1)Use of
			 fundsThe funds appropriated under subsection (c) shall be used
			 for youth jobs and training programs, to provide opportunities referred to in
			 subparagraphs (C), (D), (E), and (F) of section 129(c)(2) of such Act (29
			 U.S.C. 2854(c)(2)) and, as appropriate, opportunities referred to in
			 subparagraphs (A) and (G) of such section, except that no such funds shall be
			 spent on unpaid work experiences.
				(2)LimitationSuch
			 funds shall be distributed in accordance with sections 127 and 128 of such Act
			 (29 U.S.C. 2852, 2853), except that no portion of such funds shall be reserved
			 to carry out 128(a) or 169 of such Act (29 U.S.C. 2853(a), 2914).
				(3)PriorityIn
			 using funds made available under this section, a local area (as defined in
			 section 101 of such Act (29 U.S.C. 2801)) shall give priority to
			 providing—
					(A)work experiences
			 in public and nonprofit sector green-collar industries;
					(B)work experiences
			 in other viable industries, including health care; and
					(C)job referral
			 services for youth to work experiences in green-collar industries in the
			 private sector or work experiences in other viable industries in the private
			 sector, for which the employer involved agrees to pay the wages and benefits,
			 consistent with Federal and State child labor laws.
					(4)Measure of
			 effectivenessThe effectiveness of the activities carried out
			 with such funds shall be measured, under section 136 of such Act (29 U.S.C.
			 2871), only with performance measures based on the core indicators of
			 performance described in section 136(b)(2)(A)(ii)(I) of such Act (29 U.S.C.
			 2871(b)(2)(A)(ii)(I)), applied to all youth served through the
			 activities.
				(e)Age-relatedAs
			 used in this Act, and in the provisions referred to in subsections (c) and (d)
			 for purposes of this Act—
				(1)a reference to a
			 youth refers to an individual who is not younger than age 14 and not older than
			 age 24, and meets any other requirements for that type of youth; and
				(2)a reference to a
			 youth activity refers to an activity covered in subsection (d)(1) that is
			 carried out for a youth described in paragraph (1).
				
